DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.
 	Claims 4, 8, 25 and 31 are currently under examination.
	Claims 13-24 and 26 remain withdrawn for being drawn to a non-elected invention.
	The amendment to the claims has obviated the former 112(b) rejection and it has been withdrawn.
Claim Rejections - 35 USC § 112-Written Description
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 4, 8, 25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to:
4. (Currently Amended) A composition comprising:
an isolated polypeptide having a molecular weight of 131 kDa to 121 kDa, an isolated polypeptide having a molecular weight of 79 kDa to 69 kDa, and an isolated polypeptide having a molecular weight of 33 kDa to 23 kDa, wherein the polypeptides are isolated from a Fusobacterium necrophorum. wherein the polypeptides are expressed when incubated in media comprising a copper chelator and not expressed at a detectable level  when grown in the media without the copper chelator, and
an isolated polypeptide having a molecular weight of 93 kDa to 83 kDa, an isolated polypeptide having a molecular weight of 65 kDa to 55 kDa, [[or]] and an isolated polypeptide having a molecular weight of 52 kDa to 42 kDa, wherein the polypeptides are isolated from the Fusobacterium necrophorum when incubated in media comprising a copper chelator, wherein the polypeptides are is expressed by the Fusobacterium necrophorum when incubated in media without the copper chelator and are expressed at an enhanced level during growth in media comprising the copper chelator, wherein the copper chelator is quercetin added to the media at a concentration of 50 mM, and wherein molecular weight is as determined by 10% SDS-PAGE under reducing and denaturing conditions, and a pharmaceutically acceptable adjuvant
	The instant claims read on polypeptides from F.necrophorum of a range of molecular weights wherein the polypeptides are isolated from medium which contains a copper chelator. 
	The protein content appears to vary between the different biovars of Fusobacterium necrophorum.  See Ainsworth et al (J. Vet. Diag. Invest. AAVLD, 5(2): 282-283. April 1993).  All of the experimental data in the instant specification is based on one specific strain, 1694.  The specification does not provide written description for polypeptides from other biovars since the only identifying characteristic is molecular weight. 
	The instant specification recites:
	In the presence of Quercetin (copper restriction) a protein of ~48kDa by SDS-PAGE, was shown to be preferentially upregulated, as compared to the other 30 flavonoids and chelators (Figure 1; Lane 6). This protein was also shown to be immuno-reactive when exposed to the convalescent serum above (Figure 3; Lane 2). The band from Figure 1; Lane 6 was identified via matrix assisted laser desorption/ionization time-of-flight spectrometry (MALDI-TOF). The closest match found via Scaffold is the outer membrane protein of Fusobacterium necrophorum strain DAB KDE68083. The function of this protein is unknown.
The identified protein sequence was used to search the nucleotide sequence of F. necrophorum 1694. The nucleotide sequence and amino acid sequence identified is 5 shown in Figure 14 (SEQ ID NOs: 1 and 2, respectively).
A protein of ~81 kDa by SDS-PAGE was shown to be upregulated in the presence of N,N,N,N tetrakis, a mostly zinc chelator (Figure 1 ; Lane 7 and Figure 4 Lane A3). This protein was shown to be immuno-reactive in a western blot against convalescent sera from an experimentally challenged calf of Example 7 as 10 illustrated in Figure 4; Lane B2. The closest match found via Scaffold was an outer membrane protein of Fusobacterium necrophorum. The function of this protein is listed as TonB-dependent receptor. The identified protein sequence was used to search the nucleotide sequence of F. necrophorum 1694. The nucleotid sequence and amino acid sequence identified is shown in Figure 15 (SEQ ID NOs: 3 and 4, 15 respectively).
On Pages 69-70, the specification recites:
	The purpose of this analysis was to determine which of the proteins present in the immunizing composition induced antibody responses following challenge of steers. The results revealed unique immunological reactivity with proteins at 48kDa in the presence of the copper chelator Quercetin, catechin, or narangenin (Figures 2, 3 and 4); at ~60kDa in the presence of the copper chelator catechin (Figure 2); and 30 an ~82kDa protein in the presence of the zinc chelator Tetrakis (TPEN) (Figure 4); and an ~90kDa protein in the presence of quercetin. In addition, the results revealed unique immunological reactivity proteins at 131 kDa, 85 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator Quercetin; at 107 kDa, 75 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin; and at 82 kDa, 75 kDa, 73 kDa, 60 kDa, 48 kDa, and in the area of 40-43 kDa in the presence of the zinc chelator Tetrakis (TPEN). The molecular 5 weights of the immunologically reactive proteins are not identical with the
The molecular weights of the metal regulated proteins described herein identified by SDS-PAGE; however, the molecular weights of the immunologically reactive were determined using the results of western immunoblot assays, and the skilled person will recognize that the ability to accurately determine molecular weights from a 10 western immunoblot is reduced.
	It is noted that these molecular weights for quercetin do not line up with what is recited in claim 4, the polypeptides in the presence of quercetin are 93-83 kDa, 65-55 kDa and 52-42 kDa.  The specification, on the other hand, recites 48kDa, ~90kDa, 131 kDa, 85 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator Quercetin, at 107 kDa, 75 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin..  The first part of claim 4 does not specify a copper chelator and, as the specification, has demonstrated the particular chelator does matter.
	Appropriate written description is not provided for the breadth of instant claim 4 which allows for any copper chelator for the polypeptides in the first part of the claim and any strain of F.necrophorum.

The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) 
As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al recommends defining anepitope by the structural characterization of the molecular interface between the
Therefore, because the art is unpredictable, in accordance with the WrittenDescription Guidelines, the recitation of compositions solely be molecular weight from any F.necrophorum and/or  in claim 8 "a sequence at least 85% identical to SEQ ID NOS: 4, 6, 34 and 53 and wherein the composition protects against challenge with F.necrophorum.” The scope of the claim includes numerous structural variants (i.e. fragments), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The definition of polypeptides by just a range of molecular weights is not sufficient.  The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed polypeptides.  The description in claim 4 of the composition comprising polypeptides with a range of different molecular weights fails to have written description the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those peptides having at still have protective capability against F.necrophorum.   Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of peptides. The claims should be amended to have the structure component as recited in instant claim 8.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragments
Claim Rejections - 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 4, 8, 25 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims are drawn to:
4. (Currently Amended) A composition comprising:
an isolated polypeptide having a molecular weight of 131 kDa to 121 kDa, an isolated polypeptide having a molecular weight of 79 kDa to 69 kDa, and an isolated polypeptide having a molecular weight of 33 kDa to 23 kDa, wherein the polypeptides are isolated from a Fusobacterium necrophorum. wherein the polypeptides are expressed when incubated in media expressed at a detectable level  when grown in the media without the copper chelator, and
an isolated polypeptide having a molecular weight of 93 kDa to 83 kDa, an isolated polypeptide having a molecular weight of 65 kDa to 55 kDa, [[or]] and an isolated polypeptide having a molecular weight of 52 kDa to 42 kDa, wherein the polypeptides are isolated from the Fusobacterium necrophorum when incubated in media comprising a copper chelator, wherein the polypeptides are is expressed by the Fusobacterium necrophorum when incubated in media without the copper chelator and are expressed at an enhanced level during growth in media comprising the copper chelator, wherein the copper chelator is quercetin added to the media at a concentration of 50 mM, and wherein molecular weight is as determined by 10% SDS-PAGE under reducing and denaturing conditions, and a pharmaceutically acceptable adjuvant
	The instant claims read on polypeptides from F.necrophorum of a range of molecular weights wherein the polypeptides are isolated from medium which contains a copper chelator. 
	The protein content appears to vary between the different biovars of Fusobacterium necrophorum.  See Ainsworth et al (J. Vet. Diag. Invest. AAVLD, 5(2): 282-283. April 1993).  All of the experimental data in the instant specification is based on one specific strain, 1694.  The specification does not provide written description for polypeptides from other biovars since the only identifying characteristic is molecular weight. 
	The instant specification recites:
	In the presence of Quercetin (copper restriction) a protein of ~48kDa by SDS-PAGE, was shown to be preferentially upregulated, as compared to the other 30 flavonoids and chelators (Figure 1; Lane 6). This protein was also shown to be immuno-reactive when exposed to the convalescent serum above (Figure 3; Lane 2). The band from Figure 1; Lane 6 was identified via matrix assisted laser desorption/ionization time-of-flight spectrometry (MALDI-TOF). The closest match found via Scaffold is the outer membrane protein of Fusobacterium necrophorum strain DAB KDE68083. The function of this protein is unknown.
F. necrophorum 1694. The nucleotide sequence and amino acid sequence identified is 5 shown in Figure 14 (SEQ ID NOs: 1 and 2, respectively).
A protein of ~81 kDa by SDS-PAGE was shown to be upregulated in the presence of N,N,N,N tetrakis, a mostly zinc chelator (Figure 1 ; Lane 7 and Figure 4 Lane A3). This protein was shown to be immuno-reactive in a western blot against convalescent sera from an experimentally challenged calf of Example 7 as 10 illustrated in Figure 4; Lane B2. The closest match found via Scaffold was an outer membrane protein of Fusobacterium necrophorum. The function of this protein is listed as TonB-dependent receptor. The identified protein sequence was used to search the nucleotide sequence of F. necrophorum 1694. The nucleotid sequence and amino acid sequence identified is shown in Figure 15 (SEQ ID NOs: 3 and 4, 15 respectively).
On Pages 69-70, the specification recites:
	The purpose of this analysis was to determine which of the proteins present in the immunizing composition induced antibody responses following challenge of steers. The results revealed unique immunological reactivity with proteins at 48kDa in the presence of the copper chelator Quercetin, catechin, or narangenin (Figures 2, 3 and 4); at ~60kDa in the presence of the copper chelator catechin (Figure 2); and 30 an ~82kDa protein in the presence of the zinc chelator Tetrakis (TPEN) (Figure 4); and an ~90kDa protein in the presence of quercetin. In addition, the results revealed unique immunological reactivity proteins at 131 kDa, 85 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator Quercetin; at 107 kDa, 75 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin; and at 82 kDa, 75 kDa, 73 kDa, 60 kDa, 48 kDa, and in the area of 40-43 kDa in the presence of the zinc chelator Tetrakis (TPEN). The molecular 5 weights of the immunologically reactive proteins are not identical with the
The molecular weights of the metal regulated proteins described herein identified by SDS-PAGE; however, the molecular weights of the immunologically reactive were determined using the results of western immunoblot assays, and the skilled person will recognize that the ability to accurately determine molecular weights from a 10 western immunoblot is reduced.
 kDa, 60 kDa, and in the area of 40-43 kDa in the presence of the copper chelator catechin; at 73 kDa and in the area of 40-43 kDa in the presence of the copper chelator naringenin..  The first part of claim 4 does not specify a copper chelator and, as the specification, has demonstrated the particular chelator does matter.
The protein content appears to vary between the different biovars of Fusobacterium necrophorum.  See Ainsworth et al (J. Vet. Diag. Invest. AAVLD, 5(2): 282-283. April 1993).  All of the experimental data is based on one specific strain, 1694.  The specification does not provide written description for polypeptides from other biovars since the only identifying characteristic is molecular weight. The specification does not provide any experimental evidence that a composition of only 2 or 3 proteins is able to protect animals against challenge.  The last part of the claim “wherein the composition protects an animal against challenge with Fusobacterium necrophorum” is an intended use of the composition and the vaguely defined two or three polypeptides represent only a random choice.  The only composition which has shown to protect from a challenge against F.necrophorum was the complete protein extract of the strain grown in the presence of a chelator.  The composition (FUSP-SRP) was prepared according to Example 4 and does not only comprise the proteins stimulated by the iron-deprived culture medium, but comprises all other proteins isolated by the steps in example 4.  It is also unclear if other extracts obtained from different Biovars would protect against 
With respect to the variant sequences in instant claims 8 and 31, e.g., at least 85% similarity.  The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what amino acids may be changed and the ability to protect an animal against a priori, but must be determined from case to case by painstaking experimental study.  The instant claims allow for substitutions with amino acids of vastly different properties and they do not recite the specific changes in the claims.

 Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragments
Response to Applicants’ arguments of the 112, first paragraph, Written Description rejection:
Applicants argue:
The Action states that the protein content appears to vary between the different biovars of F. necrophorum and cites Ainsworth (Action at page 5). Ainsworth (J Vet Diagn Invest, 1993, 5:282-283) shows the major outer membrane proteins (OMPs) from 38 to 45 kDa were markedly different between the two subspecies of F. necrophorum. Ainsworth processed Fusobacterium strains to isolate OMPs, and the only variation between the two subspecies is in the range of 38 to 45 kDa. Ainsworth is completely silent about variation at any other molecular weight, and this is highly relevant because none of the claimed proteins are within Ainsworth’s range of 38 to 45 kDa. The Ainsworth study was directed to determining if differences exist between the OMPs of different biovars of F. necrophorum. The failure of Ainsworth to describe variability outside the 38 to 45 kDa range must be taken as a statement that was no variability, i.e., the molecular weights of other OMPs were consistent between biovars. The findings of Ainsworth actually provide evidence that the molecular weights of OMPs outside the 38 to 45 kDa range in different biovars of F. necrophorum are conserved.
The Action alleges that “the only identifying characteristic is molecular weight” (Action at page 5) and “definition of polypeptides by just a range of molecular weights is not sufficient” (Action at page 8). The Examiner is requested to consider that these statements are incorrect.
The proteins of claim 4 include the identifying characteristic of expression pattern. Three of the proteins are expressed when the microbe is incubated in media comprising a copper chelator and not expressed at a detectable level when grown in the media without the copper chelator. The other three proteins are expressed by the microbe when incubated in media without the copper chelator and are expressed at an enhanced level during growth in media comprising the copper chelator. Thus, the claimed proteins have a specific expression pattern that are common to all members of the genus and allow the skilled person to immediately recognize and distinguish its members from others.
The proteins of claim 4 include the identifying characteristic of specific origin. Claim 4 states the polypeptides are isolated from a Fusobacterium necrophorum. Thus, the claimed proteins have a 
Thus, the claims do not embrace widely variant species. Each claimed protein is (i) within a range of molecular weights when evaluated by 10% SDS-PAGE under reducing and denaturing conditions, (ii) isolated from a F. necrophorum, (iii) expressed by the F. necrophorum in a specific expression pattern as recited in claim 4. The specification describes how to make the claimed proteins and as discussed in the Amendment and Response submitted April 22, 2020, the disclosure includes that actual reduction to practice of the claimed proteins. In view of the actual reduction to practice and the disclosure of identifying characteristics of molecular weight range as determined under well-defined conditions, origin, and expression pattern of the proteins, and the limited variation within the genus, Applicant submits that the skilled person would recognize that the Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed and the teachings of the specification.
	These arguments have been fully and carefully considered but are not deemed persuasive.  The claimed composition allows for polypeptides isolated with any type of copper chelator in the first part of claim 4 and for the entire claim, any strain of F.necrophorum.  As stated in the rejection set forth above, the difference in copper chelator changes the polypeptides to be produced.  Additionally, different strains of F.necrophorum also produce different polypeptides.  There is no written description for this Genus of polypeptides.  With respect to the, actual reduction to practice, the range of molecular weights and the use of different strains and different copper chelators does not show a common attribute or feature.  
	With respect to Ainsworth, there was shown variability by at least the subspecies in the 38-45 kDa range.  Applicants have extrapolated that since Ainsworth failed to describe an variability outside this range, it should be taken as there is no variability of molecular weights of other OMPs.  This is not persuasive.  The polypeptides are claimed by a range of different weights, with any copper chelator in part 1 and any subspecies.  There is not adequate written description for these polypeptides.  
Response to Applicants’ arguments of the 112, first paragraph, Enablement rejection:
	In addition to the arguments above, Applicants argue that the working examples show reduction to practice and enable the claims.  This argument is not commensurate in scope with the claimed invention.  The different possible combinations of isolated polypeptides are not enabled for a protective effect.  .  The description in claim 4 of the composition comprising polypeptides with a range of different molecular weights fails to have written description the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those peptides having at still have protective capability against F.necrophorum.   Claim 4 should incorporate the subject matter recited in claim 8 for sufficient enablement.	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
and the ability to protect an animal against challenge with F.necrophorum as recited in claim 8.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/12/21